Citation Nr: 1403854	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-24 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to September 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that in his May 2010 VA Form 9, the Veteran did not indicate whether he wanted a hearing.  However, the Veteran's representative submitted correspondence in June 2012 indicating the Veteran did not want a hearing.  As such, the Board will proceed to adjudicate the appeal.  See 38 C.F.R. § 20.702(e).  

The Veteran initially claimed entitlement to service connection for PTSD; however, review of his VA treatment records show additional diagnoses of a major depressive disorder and a panic disorder.  When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In accordance with Clemons, the Board has recharacterized the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veteran provided additional detail in his May 2010 VA Form 9 regarding claimed in-service stressor events.  

In order to verify an alleged stressor, a claimant must provide a stressor that can be documented, the location where the incident took place, the month and year of the incident, and the unit of assignment at the time the stressful event occurred.  M21-1MR.IV.ii.1.D.15.c.  The Veteran alleged that he was involved in Operations Eagle Claw/Rice Bowl in April 1980 and described deaths in that operation as a stressor.  He also described the deaths of several unit members two days after Operations Eagle Claw/Rice Bowl when their airplane crashed on takeoff into the Potomac River.  The Veteran's service personnel records show that he was assigned to the Joint Communications Support Element at MacDill Air Force Base at that time.  
Despite satisfying the criteria for a unit records search, the RO did not seek assistance from the United States Army and Joint Services Record Research Center (JSRRC) or any other appropriate department to locate corroborative evidence of the Veteran's asserted stressors.  Thus, additional development is needed with respect to the Veteran's diagnosed PTSD.  The Board notes that the Veteran has alleged other stressors involving handling body parts following a hurricane in Central America and watching two paratroopers fall to their deaths, but has not provided a month and year for either event such that a stressor search may be conducted.  See M21-1MR.IV.ii.1.D.15.c.  

Following completion of the unit records search, the Veteran should be scheduled for a VA examination to consider whether any current psychiatric disability is at least as likely as not related to an in-service event.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006)

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the JSRRC, or other appropriate agency, to verify the Veteran's claimed in service stressors.  First, the Veteran reported stressors involving the deaths of D. Johnson and J. Shafer in Operations Eagle Claw/Rice Bowl in April 1980 while assigned to the Joint Communications Support Element at MacDill Air Force Base.  Second, the Veteran reported the deaths of LTC Matared and CSM Dixon in an airplane crash in April 1980 while assigned to the Joint Communications Support Element at MacDill Air Force Base. 

2.  Following completion of the records search, schedule the Veteran for a VA examination to determine the nature and etiology of his PTSD.  The examiner is asked to address the following:

If either of the in-service stressors reported by the Veteran is verified, determine whether the Veteran's diagnosis conforms to or does not conform to the DSM-IV.  If the examiner determines the Veteran has PTSD in conformity with the DSM-IV, provide an opinion as to whether it is at least as likely and not (at least a 50 percent probability) that the Veteran's PTSD was caused by or had onset during his active service.  The examiner should describe the Criterion A event(s) with specificity.  

If the examiner determines the Veteran has a psychiatric disorder other than PTSD, the examiner must provide an opinion as to whether it is at least as likely as not that such a psychiatric disorder was caused by or had onset during his active service, to include the in-service stressors claimed by the Veteran: the death Staff Sergeant D. Johnson, the deaths of paratroopers during a demonstration for President Reagan, handling body parts following a hurricane in Central America, and the deaths of LTC Matared and CSM Dixon. 

A rationale should be given for all opinions and conclusions expressed and should not be solely based on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.

3.  Thereafter, readjudicate the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

